Citation Nr: 1632339	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for right ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1987 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2010 substantive appeal, the Veteran requested a hearing before the Board; he did not report to his scheduled hearing, however, and has not provided good cause for his absence.  As such, his hearing request is considered withdrawn. 38 C.F.R. § 20.704 (d) (2015).

The appeal was previously before the Board in February 2015 and was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right ankle strain manifests marked limitation of motion without ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for right ankle strain was granted in a September 1991 rating decision.  An initial 10-percent evaluation was assigned effective May 30, 1991.  A December 2006 rating decision increased the evaluation to 20 percent effective September 27, 2006, and the March 2009 rating decision on appeal continued the 20-percent rating.  The Veteran contends that a compensable rating is warranted for right ankle strain because he experiences daily pain and numbness in his ankle.   

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's right ankle strain is currently rated as 20 percent disabling under DC 5271, pertaining to limitation of motion of the ankle.  Under this DC, a maximum 20 percent evaluation is warranted for marked limitation of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  As the Veteran is currently in receipt of the highest rating based on limitation of motion, a rating in excess of 20 percent is not possible under Diagnostic Code 5271.

The Board has considered whether an increased rating is warranted under the other criteria for rating the ankle.  An evaluation in excess of 20 percent is only possible under DC 5270 for ankylosis of the ankle.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankle ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

Review of the competent evidence of record does not establish that the Veteran's right ankle is ankylosed.  VA examinations performed in March 2009 and April 2015 are negative for findings of ankylosis and the Veteran manifested motion of the right ankle at both examinations.  The April 2015 examiner noted no evidence of pain on weight-bearing or objective evidence of localized tenderness or pain on palpitation.  The March 2009 examiner found objective evidence of pain with active motion on the right side and reported pain, stiffness, weakness, decreased speed of joint motion, and tenderness in the right ankle but no deformity, giving way, instability, incoordination, locking episodes, or effusions.  Both VA examiners found no additional limitations after repetitions of the range of motion.  Treatment records do not contain any complaints or treatment for ankle ankylosis.  

At the April 2015 VA examination, the Veteran reported constant pain that worsened with weight-bearing activities; in a March 2009 statement the Veteran described this as a daily pain of at least 5, with days where the pain reaches 10.  He also reported daily numbness in the April 2009 notice of disagreement.  A March 2009 statement from the Veteran's wife confirmed that he is in constant pain and recounted that he could not take walks, work in the yard, or stand for "any length of time."  The Veteran estimated at the March 2009 VA examination that he could stand for 10 minutes and walk a quarter mile.  The Board finds these statements regarding the Veteran's symptoms to be competent and credible. See Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Beyond the rating criteria of the applicable DC, VA is required to consider functional impairment when evaluating disabilities based on limitation of motion.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration, however, where, the veteran is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's limitation of motion in his right ankle and related symptoms are appropriately classified as "marked" and the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis at any time during the claims period when he has clearly retained some useful motion of the right ankle.  Therefore, the Board finds that the competent evidence of record establishes that the Veteran's right ankle strain is not ankylosed and a rating in excess of 20 percent is not warranted.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board additionally notes that it has not included in its analysis the evidence in the claims file regarding a May 2015 surgery related to a nonservice-connected right ankle injury.  Following his separation from service, the Veteran was hospitalized in December 1993 after falling off his bicycle and sustaining a fracture to his right medial malleolus, which required surgery and the insertion of bone screws.  A February 1994 rating decision denied service connection for this disability, classifying it as an intercurrent injury unrelated to his service-connected right ankle strain.  The Veteran underwent arthroscopic surgery of his right ankle to remove these screws in May 2015.  In July 2015 treatment records, the Veteran reports that his overall ankle pain has increased following the surgery and references a residual scar from the surgery; his physician associates the pain with the surgery.  Because these reports of pain and scarring following the surgery are  attributed to a nonservice-connected disability, the Board has not considered them in its decision related to the Veteran's ankle strain.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (per curiam).   

Generally, evaluating a disability using either the corresponding or analogous DCs contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, therefore, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is consequently adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the [R]ating [S]chedule[,]" § 3.321(b)(1) is applicable); 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's right ankle strain is manifested by symptoms such as pain, numbness, and limitation of motion. See Burton v. Shinseki, 25 Vet. App. 1  (2011).  These manifestations are contemplated in the rating criteria; the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for TDIU in February 2015; this claim was denied in July 2015.  The Veteran has not alleged unemployability due to his service-connected disabilities since that adjudication.  Thus, remand of a claim for TDIU is unnecessary.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to a rating in excess of 20 percent for right ankle strain is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


